                                   1                                 UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4     IGNACIO PEREZ,                                     CASE NO. 16-cv-03396-YGR
                                   5                   Plaintiff,
                                                                                            ORDER EXTENDING TIME TO FILE
                                   6             vs.                                        PLAINTIFF’S REPLY IN SUPPORT OF
                                                                                            PLAINTIFF’S MOTION FOR AN AWARD OF
                                   7     RASH CURTIS & ASSOCIATES,                          ATTORNEY’S FEES, COSTS, AND EXPENSES,
                                                                                            AND AWARD FOR THE CLASS
                                   8                   Defendant.                           REPRESENTATIVE
                                   9                                                        Re: Dkt. No. 410
                                  10

                                  11          The Court has received a supplemental letter from plaintiff explaining his reasons for
                                  12   requesting additional time to file a reply in support of plaintiff’s motion for an award of attorney’s
Northern District of California
 United States District Court




                                  13   fees, costs, and expenses, and award for the class representative. (Dkt. No. 410.) Thus, per the
                                  14   reasons articulated in the letter, plaintiff requests a new reply deadline of December 20, 2019.
                                  15          Accordingly, upon consideration of the representations therein, plaintiff’s reply in support
                                  16   of his motion for an award of attorney’s fees, costs, and expenses, and service award for the class
                                  17   representative SHALL be filed on or before December 20, 2019.
                                  18          IT IS SO ORDERED.
                                  19

                                  20   Dated: December 6, 2019
                                                                                                 YVONNE GONZALEZ ROGERS
                                  21
                                                                                                UNITED STATES DISTRICT JUDGE
                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
